                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION



BRANDON COURTNEY RILEY,

       Plaintiff,

v.                                                        CASE NO. 8:18-cv-1212-T-23SPF

HSBC BANK PLC, et al.,

      Defendants.
____________________________________/


                                            ORDER

       A July 30, 2018 order (Doc. 13) denies Brandon Riley’s motion for leave to

proceed in forma pauperis and dismisses Riley’s complaint for failure to state a claim.

On August 24, 2018, Riley amended the complaint (Doc. 15) and renewed the

motion (Doc. 16) for leave to proceed in forma pauperis. A September 7, 2018 report

(Doc. 17) recommends denying the renewed motion to proceed in forma pauperis and

recommends dismissing the amended complaint. More than seventeen days has

passed,* and Riley maintains silence in response to Magistrate Judge Flynn’s well-

reasoned report. The report and recommendation (Doc. 17) is ADOPTED and the




       *
         A party served by mail with a report and recommendation has three additional days to
object. See Rule 6(d), Federal Rules of Civil Procedure.
amended complaint (Doc. 15) is DISMISSED WITHOUT PREJUDICE. The clerk

is directed to terminate any pending motion and to close the case.

      ORDERED in Tampa, Florida, on ____________________, 2018.



                                       __________________________________
                                            STEVEN D. MERRYDAY
                                       UNITED STATES DISTRICT JUDGE




                                         -2-
